Park, J.
We think the facts found by the court below clearly show that judgment should be rendered for the defendant. In the case of Coitey. Society for Savings, 32 Conn.,173, the court say that saving societies “ are in fact large, incorporated agencies for receiving and loaning money on account of their owners. They have no stock and no capital.” * * * £‘ They are merely places of deposit where money can be left to remain or be taken out at the pleasure of the owner.” Their assets consist in loans of money made by them for the benefit of their depositors from whom the money was derived. In case.of loss they have no property out of which it can be paid, and if the claim of the plaintiff is correct these institutions would have to go into insolvency and wind up their affairs whenever a loss occurs, however small it may he; in which case depositors would have to bear their proportion of the loss. Had this institution wound up its affairs in consequence of this loss, the plaintiff would not have received any portion of the sum he now seeks to recover, for his proportion of the loss would have been the sum now in controversy. Why should he be benefited because the defendant did not go into insolvency ? He knew when he deposited his money that he was placing it at hazard. He put it into the hands of the defendant to be used, by it substantially as his agent- for his benefit, and in the use so much of it has been lost. What ground has he to complain ?
The assets this institution now has belong substantially to the present depositors. How can he obtain his loss ? Shall he be paid out of their money ? They have an equal right to be paid out of his. Substantially he has lost the sum he now seeks to recover by his own act, through the instrumentality of his agent, and he has no cause to complain.
The view we have taken of the case renders it unnecessary to consider whether the act of the legislature validating and confirming the action of the board of trustees apportioning *207. the loss of the defendant- among the depositors in dne proportion, was valid or not. It may well be questioned however whether the act would prevent the plaintiff’s recovery, if he otherwise was entitled to recover, for it is obvious if it should have that effect it would impair the obligation of the contract between the parties. But we leave the matter undetermined, as it is unnecessary to consider the question.
We advise judgment in favor of the defendant.
In this opinion the other judges concurred.